Title: To George Washington from the Citizens of Burlington County, New Jersey, 13 August 1793
From: Citizens of Burlington County, New Jersey
To: Washington, George



Burlington County New Jersey [13 August 1793]

The sentiments of free Citizens upon the measures of their Government on interesting or embarrassing occasions are of the greatest importance both to the liberty of the Citizens—and the operations—of the Government.
Impressed with this idea the Citizens of the County of Burlington embrace the opportunity presented by the sitting of the Circuit Court in their County, and the presence of a large number of their most respectable members convened from every part of the County, to take into consideration the Proclamations of the President of the United States and the Vice-President of this State relative to the neutrality of the United States of America in the present European War. Whereupon an hour having been appointed for the meeting of the Citizens, and they having met accordingly at the Court house of the said County on Tuesday the thirteenth of August 1793, and having appointed General Joseph Bloomfield Chairman of said meeting, it was unanimously resolved.

1st That the Republican Citizens of the County of Burlington are highly impressed with the policy and justice of the measures recommended by the said Proclamations which declare to the people the Supreme Law of the Land, founded on the existing treaties between the belligerent powers and these United States, and that in so doing he acted strictly in the line of his duty, and for the best interest of his Country.
2dly That the Citizens of the County of Burlington will upon all occasions with the warmest zeal Co-operate in every legal way to detect and punish offenders against the rights of neutrality, and by all means in their power discountenance designs or proceedings calculated to interrupt that tranquillity and happiness which the Citizens of the United States enjoy under a pure and pacific administration of the Government.
3dly And farther it is the opinion of this assemblage of Citizens, that as the highest privilege of these United States consists in their Republican form of Federal Government; as the only legitimate source of this Government is the People, as they are the only proper persons to appoint and elect those who are to carry it into operation, and to judge of the official conduct of their Magistrates; so any interference in the internal administration of the Government by any foreign power or Minister is, an infringement of the Sovereignty of the People, tends to destroy public confidence, leads to anarchy and merits the severest reprehensions and discountenance of all independent Americans.
4thy Resolved that copies of these Resolutions be forthwith transmitted to the President of the United States and to the Governor of this State. Signed by order of the Meeting,



Joseph Bloomfield, Chairman

